DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 06/27/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(a) of claims 1-20 as failing to comply with the written description requirement, and the rejection under 35 U.S.C. 103 of claims 1-20 as being unpatentable over Ise et al. (JP 2009/266943 A).
	Claims 1, 4, 10, and 14 have been amended.
Claims 1-20 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al.(JP 2009/266943 A, using the previously provided translation for references) and further in view of Kawabe et al. (US 2016/0315273 A1).
With respect to claim 1, Ise teaches an organometallic compound according to Formula 7 (page 25) which is pictured below.

    PNG
    media_image1.png
    243
    189
    media_image1.png
    Greyscale

In this formula, any of Q1-Q4 may be represented by the partial formulae pictured on pages 27-45, L may be represented by any of the partial formulae on pages 46-48 (paragraph 0090), and M is platinum (paragraph 0059).
When Q1 and Q4 are represented by partial structure QB61CC-1 (page 29), Q2 is represented by partial structure QT50CN-12 (page 33), Q3 is represented by partial structure QT50NC-1 (page 36), and L is represented by L-76 (page 47), it forms the full compound pictured below.

    PNG
    media_image2.png
    127
    112
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    282
    280
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    146
    124
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    85
    66
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    230
    245
    media_image6.png
    Greyscale

This compound reads on the instant claims when M1 is platinum, L1 is Formula 1-1, n2 is 0 and L2 is not present, ring A11 and A12 are a C6 carbocyclic (benzene) group, X11 is oxygen, Y11 and Y12 are carbon atoms, Z11 and Z12 are nitrogen atoms, Z13 and Z14 are C(R13) and C(R14) respectively, Z15 is a nitrogen atom, Z16 and Z17 are carbon atoms, T11-T14 and L12-L14 are a single bond, L11 is *-C(R16)(R17)-*’, a11 is 2, a12 and a14 are 1, and a13 is 0 so that L13 is not present, Ra, and R18-R19 are not present, R11 to R14 and R16-R17 are hydrogen atoms.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with excellent durability in high luminance (paragraph 0006, lines 5-7), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Ise does not suggest that a position analogous to instant R15 is a substituted aryl group.
Kawabe teaches an organic EL element which has a shorter maximum luminescent wavelength, a long luminous lifespan, a low driving voltage, and small time-dependent change in driving voltage, and a small change in external extraction quantum efficiency even when being used at a high temperature (abstract).
Kawabe teaches [Chemical Formula 1] which is pictured below (paragraph 0016). Applicant will note that Rb3 is at a position analogous to instant R15.

    PNG
    media_image7.png
    405
    634
    media_image7.png
    Greyscale

Kawabe teaches that it is possible to suppress aggregation of the metal complex by introducing an aromatic hydrocarbon ring having a substituent into the Rb3 site in Formula (1) (paragraph 0047). It has also been found that the effect of improving the chromaticity of the luminous color is also obtained by the introduction of an aromatic hydrocarbon ring having a substituent into Rb3 (paragraph 0048). Kawabe goes on to exemplify a 1,3,5-trimethylphenyl group at this location in compounds 9 (page 7), 19, and 20 (page 8).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute a 1,3,5-trimethyl phenyl group at R15 in order to suppress aggregation of the metal complex and improve the chromaticity of the luminous color of the compound.
Such a modification would produce the compound below which meets the requirements of R15 of the claim.

    PNG
    media_image8.png
    221
    404
    media_image8.png
    Greyscale

With respect to claim 2, Ise in view of Kawabe teaches the organometallic compound of claim 1, and the metal is platinum.
With respect to claim 3, Ise in view of Kawabe teaches the organometallic compound of claim 1, and rings A11 and A12 are each benzene.
With respect to claim 4, Ise in view of Kawabe teaches the organometallic compound of claim 1, and X11 is oxygen.
With respect to claim 5, Ise in view of Kawabe teaches the organometallic compound of claim 1, and Y11 and Y12 are each carbon.
With respect to claim 6, Ise in view of Kawabe teaches the organometallic compound of claim 1, and Z11 and Z12 are each nitrogen.
With respect to claim 7, Ise in view of Kawabe teaches the organometallic compound of claim 1, and T11 to T14 are each a single bond.
With respect to claims 8 and 9, Ise in view of Kawabe teaches the organometallic compound of claim 1, as discussed above wherein L12-L14 are each a single bond, L11 is *-C(R16)(R17)-*’ and a11 is 2 so the linking group is an ethylene group.
With respect to claim 10, Ise in view of Kawabe teaches the organometallic compound of claim 1, and Ra, and R18-R19 are not present, R11 to R14 and R16-R17 are hydrogen atoms.
With respect to claim 11, Ise in view of Kawabe teaches the organometallic compound of claim 1, and L1 is a ligand represented by Formula 1-11, as pictured above.
With respect to claim 12, Ise in view of Kawabe teaches the organometallic compound of claim 1, and n2 is 0 so that L2 is not present.
With respect to claim 13, Ise in view of Kawabe teaches the organometallic compound of claim 1, and M1 is Pt and n1 is 1 and n2 is 0.
With respect to claim 14, Ise in view of Kawabe teaches the organometallic compound of claim 1, and the organometallic compound is represented by Compound 1.
With respect to claims 15-17, Ise and Kawabe are silent to the energy level of the compound at a 3MC state, the bond dissociation energy, and the emission wavelength of the compound. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Ise in view of Kawabe reads on a preferred embodiment of the invention (See compound 1 in claim 14) and is interpreted to meet the requirements of the claims. Support for this presumption comes from the use of like materials and like processes when the organometallic compound of Ise in view of Kawabe is used as an emissive compound in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Ise in view of Kawabe, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Ise in view of Kawabe was first provided. See MPEP 2112.01 (II). 
With respect to claims 18-20, Ise in view of Kawabe teaches the organometallic compound of claim 1, and also teaches a device structure comprising an anode, a hole transporting layer, an emission layer, an electron transport layer, and a cathode (paragraphs 0029-0030), and the organometallic compound is in the emissive layer (paragraph 0031, lines 8-10).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Ise in view of Kawabe in the emissive layer of a device with the claimed device structure, as demonstrated by Ise to be known prior to the effective filing date of the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                     

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786